Citation Nr: 1223994	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-48 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to January 1986 and from May 2005 to August 2006.  He served in Iraq for one year during this second tour of duty in support of Operation Iraqi Freedom.  His records reflect the receipt of the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that, unfortunately, remand is required to obtain additional necessary evidence.

The Veteran has submitted a medical examination from his employer (the U.S. Drug Enforcement Agency) dated in November 2006 that indicates normal heart findings.  A second examination, also apparently conducted in conjunction with his employment, was performed in July 2007.  Although the boxes next to "heart" and "vascular system" were checked "normal," the notes contain a finding of "gr I/VI SEM at LLSB, no radiation." 

A private treatment record from Tri-State Cardiology dated November 1, 2007, references an echocardiogram performed the previous month, which showed normal left ventricular size and systolic function, with an ejection fraction of 58%, mild concentric left ventricular hypertrophy, mild right-sided chamber enlargement, mild mitral regurge and mild triscupid insufficiency.  Another echocardiogram was performed on November 21, 2007, showing normal resting left ventricular function.  The ejection fraction was estimated at 65%, with no stress-induced regional wall motion abnormality.  Overall, the physician gave an impression of normal stress test, with excellent exercise capacity, mild mitral, tricuspid, and mild left and right atrial enlargement.  A November 29, 2007, treatment note from the same provider indicates a mild mitral and tricuspid insufficiency and a heart murmur, which is again reflected in subsequent treatment reports dated in 2008.  

Then, in November 2009, the physician that had conducted the July 2007 examination clarified the notation used at that time.  She explained that the entry of "gr I/VI SEM at LLSB, no radiation" signified the presence of a grade 1 systolic ejection murmur located at the left lower sterna border without radiation.

The Veteran testified during his July 2011 hearing that he had twenty years of physicals from his job with the Justice Department that had never showed a heart defect.  Additionally, he indicated that he has current symptomatology that he attributes to his heart condition, such as fatigue and lethargy.  The Veteran believes he has a current heart disability related to untreated viruses during his period of service at a remote post in Iraq.
  
VA regulations allow presumptive service connection for certain chronic diseases, to include endocarditis, further noting that this term covers all forms of valvular heart disease.  38 C.F.R. § 3.309.  

Again, in March 2012 a medical opinion was obtained from a VA cardiologist.  Unfortunately, the findings in the cardiologists' report are insufficient to determine the Veteran's claim.  Thus, he should be afforded a VA examination to determine if his heart disability is related to active duty.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination with an appropriate examiner to determine whether he has a heart disability that is related to active service.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  The examiner should perform all objective testing necessary to respond to the questions posed herein.

The examiner should state whether the Veteran's valvular heart disease, as described in the March 2012 medical opinion and in other private medical records, became manifest within one year of active duty, which ended on August 30, 2006.  If so, the examiner should state the symptomatology that manifested (indicative of the heart disability subsequently diagnosed) within one year of active service.  

The examiner must also offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any heart disorder diagnosed currently or at any time during the claim period is related to active service.

The examiner should specifically consider the Veteran's contention that he had untreated viruses when deployed to Iraq that led to his current heart disability must be noted and considered.

2.  Upon completion of the above, readjudicate the issue on appeal and consider all evidence received since issuance of the most recent supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


